Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al. (US 2014/0098448).
With regard to claims 1 and 19 Henderson teaches a three dimensional integrated circuit (IC) that comprises a first IC die that comprises a first substrate, a second IC die stacked at the back to the first IC die facing the first substrate (para 32; see also Fig. 4), a through substrate via (TSV) electrically connecting the first IC die and the second IUC die (see para 34), a protection module fabricated in the first substrate within the cell boundary an electrically connected to the TSV (see para 34); with regard to claims 2-3 and 20 the  protection module is an antenna diode protection module configured to provide antenna effect protection of the IC die (see 302, 304 Fig.3); with regard to claim 4, the protection module is an electrostatic discharge (ESD) (see Fig. 3 or Fig. 5); with regard to claim 5, the ESD comprises a plurality of diodes connected in parallel (See 300 Fig. 3); with regard to claim 6, the ESD protection module can be made of transistors (see para 9); with regard to claim 8 the protection module is outside a buffer .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2014/0098448) in view of Lim (US 2020/0020610).
Henderson discloses essential features of the claimed invention except for a TSV cell which is a keep out zone. Lim discloses a TSV structure which is a keep out zone (see para 27). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Lim in the integrated circuit package of Henderson for the benefit to added extra layer of protection of the TSV structure. As for claim 10, .   
6.	Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2014/0098448) in view of Chen (US 2021/0082873). 
Henderson discloses essential features of the claimed invention except: 
With regard to claim 11, a hybrid bonding between the first IC die and a second IC die; with regard to claim 17, a multilayer interconnect structure; with regard to claim 18, a metal layer. Chen discloses in Figure 20 a multi-layer interconnect structure that comprises a bonding process (2004) which is a hybrid bonding (see para 49); one of the layers is a metal layer (see para 47). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Chen in the integrated circuit of Henderson for the benefit to provide added protection and security to the antenna chip package.    
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2014/0098448) and Shen (US 2021/0082873) as applied to claim 11 above, and further in view of Lim (US 2020/0020610).
Henderson and Shen fail to teach a functional cell having an enlarged gate polysilicon area. It would have been obvious to any artisan having working knowledge in the art to implement a transistor with characteristics such as enlarged polysilicon gate in the IC circuit based on system requirements.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is 

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845